 

“@,, Case 1:19-cr-00444-RMB Document é4y. DEA AMORISR rite 1 of 1

 
 

United States Attorney
Southern District of New York
The Silvio J. Mollo Building

One Saint Andrew's Plaza
New York, New York 10007

MEMO ENDORSED

April 2, 2020
VIA ECE

The Honorable Richard M. Berman
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Dupont, 19 Cr. 444 (RMB)

Dear Judge Berman:

A. status conference in the above-captioned case currently is scheduled for Tuesday,
April 7, 2010, at 9:30 a.m. The Government has conferred with defense counsel, and due to the
current public health crisis, as well as the absence of an immediate need to address any pending
issues with the Court, the parties jointly respectfully request an adjournment of the conference for
approximately 30 days, to a date in early May 2020 that is convenient for the Court, The parties
also note that if the current crisis continues past an additional 30 days, the parties will follow up
with the court for an additional adjournment if necessary.

Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the continued review of discovery, and for the
purposes of discussing possible pre-trial disposition, and counsel for the defendant consents to this

request.

|. Appl ces uda_o fant ed . ' | Respectfully submitted,
F — } GE@EFREY $. BERMAN
Loaretéoce adjourned to at States Attorney

Alex Rossmiller
Assistant United States Attorney

| “SO ORDERED: “ Tel.: (212) 637-2415
: Date. b>] zat Cofard A- Beene

oe oo, Richard M. man, DJ.
Ce: Zawadi Baharanyi, counse eo rehdaP tia ECF)

 

 

 

 

 

 

 

 

 

 
